DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 9/24/2020 has been acknowledged. Accordingly, claims 4-5 have been amended, thus currently claims 1-5 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anpatentable by Yamamoto Ippei (US 20150043236 A1, hereinafter, “Yamamoto”).

Regarding claim 1, Yamamoto teaches a vehicle light fixture (vehicular lamp 10, see figures 1-4) comprising: 

a light source (first to sixth LEDs 18a to 18f on circuit board 15) that is disposed on an upper side or a lower side of the reflector (see 18a to 18f at an upper side of 16-17 and better seen in figure 2) and emits light toward the reflection surface (19a to 19c and 20a to 20c), wherein the light source (18a to 18f on 15) comprises 
a first light emitting unit (18d to 18f) that emits light for low-beam light distribution (low beam condensed light distribution pattern 41 and low beam diffusion light distribution pattern 42) toward the reflection surface (19a to 19c and 20a to 20c), and 
a second light emitting unit (18a to 18c) that emits light for high-beam light distribution (high beam condensed light distribution pattern 31 and high beam diffusion light distribution pattern 32) toward the reflection surface (19a to 19c and 20a to 20c), 
the first light emitting unit (18d to 18f) is located at a focal point (see ¶ 37) of the reflection surface (19a to 19c and 20a to 20c), 
the second light emitting unit (18a to 18c) is located forward (better seen in annotated figure below) of the first light emitting unit (18d to 18f) and is disposed so as to be offset from a first reference line (see RL1 annotated in figure below) toward a hot zone side (41) of a low-beam light distribution pattern (41-42) formed by light from the first light emitting unit (18d to 18f) on a screen (see horizon, as seen in figure 4), the first reference line (RL1) extending through the focal point (focal point of at least 18d) in a front-back direction (from 18d to 41), and


Figure 1 of Yamamoto with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    566
    1156
    media_image1.png
    Greyscale

Regarding claim 2, Yamamoto teaches wherein the second light emitting unit (18a-18c) includes a plurality of second small light emitting units (18a, 18b and 18c) that stand side by side (as clearly seen in annotated figure above) in a vehicle width direction (from the outer side towards the inner side of vehicle as seen in figure 1) with clearance interposed therebetween (clearance between 18a, 18b and 18c is not labeled but clearly seen in figure 1 above), and 
the second small light emitting units (18a, 18b and 18c) have a width (width is not labeled but seen in figure 1 above) in the vehicle width direction (from the outer side towards the inner side of vehicle as seen in figure 1) smaller (evident from figure 1 

Regarding claim 3, Yamamoto teaches wherein an angle theta (see angle of cutoff line CL, better seen in zoomed figure 4 below, and disclosed in ¶ 41) is equal to or greater than 15 degrees (15 degrees as discussed in ¶ 41) and equal to or less than 50 degrees (since 15 degrees is less than 50 degrees), and a distance D1 (see D1 in annotated figure 1 above) is shorter than a distance D2 (see D2 in annotated figure 1 above), 
where the angle theta (see angle of cutoff line CL) is an angle of an oblique (evident from figure 4 below) cutoff line (CL) of the low-beam light distribution pattern (41-42) with respect to a horizontal reference line (H-H) on the screen (as seen in figure 4), 
the distance D1 (D1) is a shortest distance between the first reference line (RL1) and a light emitting center of the second small light emitting unit (see light emitting center of 18c) closest to the first reference line (RL1), and 
the distance D2 (D2) is a shortest distance between a light emitting center of the second small light emitting unit (see light emitting center of 18a) farthest from the first reference line (RL1) and the light emitting center of the second small light emitting unit (see light emitting center of 18c) closest to the first reference line (RL1).

Figure  4 of Yamamoto with Examiner’s annotations has been reproduced below:

    PNG
    media_image2.png
    512
    674
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.

Regarding claim 4, Yamamoto teaches wherein the second light emitting unit (18a-18c) is positioned within a range (see R in annotated figure 1 above) forward of a second reference line (see RL2 in annotated figure one above) that extends through the 
Although Yamamoto shows in figure 1 the range appears to be small and perhaps in the range of 3 mm, 
Yamamoto does not explicitly teach the range is 3.0 mm
However, one of ordinary skill would have considered providing a suitable range according to the available space within the headlight. 
Thus, it would have been an obvious matter of design choice to provide a range of 3 mm, since the applicant has not disclosed that having an specific range solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a range of 3 mm. Furthermore, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zojceski  et al. (US 20160281946 A1, hereinafter “Zojceski”).

Regarding claim 5, Yamamoto teaches wherein the light source (18a-18f on 15) comprises 
a light emitting module (18a-18f) provided with the first light emitting unit (18d to 18f) and the second light emitting unit (18a-18c), the light emitting module (18a-18f) having a first surface (upper surface of 18a-18f) facing the reflection surface (19a to 19c and 20a to 20c), and 


Yamamoto does not teach the board electrically connected to the light emitting module with ribbon bonding, the board provided with a feeder connector, 
the light emitting module comprises 
a plurality of first bonding pads provided to the first surface, the first bonding pads disposed at positions that are closer to the second light emitting unit than the first light emitting unit is in the vehicle width direction and that are backward of the second light emitting unit, and 
at least one second bonding pad provided to the first surface, the second bonding pad disposed at a position that is closer to the first light emitting unit than the second light emitting unit is in the vehicle width direction and that is forward of the first light emitting unit, and 
the ribbon bonding is performed such that a first ribbon is disposed backward from each of the first bonding pads, and that a second ribbon is disposed from the second bonding pad toward the vehicle width direction opposite to the second light emitting unit.

Zojceski teaches a board (support 2, see figures 1-3) for a motor vehicle (see ¶ 2),  
the board (power supply plate 10) electrically connected to the light emitting module (see FLU and SLU on top face 24 and bottom face 26 and annotated in figure 1 
the light emitting module (12s) comprises 
a plurality of first bonding pads (see FBP and SBP in annotated figure below) provided to the first surface (surfaces of respective 24 and 26), 
the first bonding pads (FBP) disposed at positions that are closer (evident from annotated figure below) to the second light emitting unit (SLU) than the first light emitting unit (FLU) is in the vehicle width direction (from side to side and better seen in figure 1) and 
that are backward (evident from figures 1 and 3) of the second light emitting unit (SLU), and 
at least one second bonding pad (SBP) provided to the first surface (surface of 26), the second bonding pad (SBP) disposed at a position that is closer to the first light emitting unit (FLU) than the second light emitting unit (SLU) is in the vehicle width direction (from side to side and better seen in figure 1), and that is forward (better seen in figure 3) of the first light emitting unit (FLU)
the ribbon (R1, R2) bonding is performed such that a first ribbon (R1) is disposed backward from each of the first bonding pads (FBP), and that a second ribbon (R2) is disposed from the second bonding pad (SBP) toward the vehicle width direction (from side to side and better seen in figure 1) opposite (as seen in figure 2) to the second light emitting unit (SLU).

Zojceski  into the teachings of Yamamoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to incorporate the ribbons, solder pads and connectors, as one of many strategies known in the art, to distribute power to the light sources and to easily connect and disconnect the light modules from the headlight.

Figure  1 of Zojceski with Examiner’s annotations has been reproduced below:


    PNG
    media_image3.png
    502
    858
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875